Citation Nr: 1506916	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-06 685	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction rests with the VA RO in Waco, Texas, from which the appeal was certified.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's October 2013 Remand, the Veteran underwent VA examination in November 2013.  After performing an audiological examination and reviewing the record, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to active service or any incident of service.  The VA examiner based the opinion on the normal thresholds found at the 1973 separation physical and the Veteran's report of significant civilian and recreational noise exposure without the use of hearing loss.

Upon review, the Board finds the November 2013 opinion inadequate for purposes of service connection, and therefore, remand is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, as noted in the previous Remand, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In fact, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  In addition, the Veteran clarified via his substantive appeal and curriculum vitae that he was not exposed to factory noises as a civilian following active duty.  Therefore, the November 2013 opinion was based on an inaccurate or incomplete factual predicate, and it is insufficient for purposes of determining entitlement to service connection.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  In fact, after providing the opinion, the VA examiner acknowledged the Veteran's statements that he had worked in a quiet office and used hearing protection while hunting but maintained that the Veteran had significant civilian and recreational noise exposure without the use of hearing protection.  As such, the Board finds remand is warranted to obtain an addendum opinion as to the etiology of the Veteran's current bilateral hearing loss.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014).  

Additionally, the VA examiner indicated that VA treatment records for the Veteran were reviewed but were not a part of the claims file.  As such, the Board finds the RO should obtain and associate with the record all VA treatment records for the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file, to include a copy of this Remand, to a VA audiologist, other than the audiologists who performed the April 2011 and the November 2013 examinations, for an addendum opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  After review of the evidence, to include the service treatment records, VA examination reports, private treatment records, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty, to include any in-service noise exposure.  The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion, and the examiner should pay particular attention to the Veteran's clarifying statements regarding his post-service noise exposure.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




